EXHIBIT 32.1 CERTIFICATION I, Michael W. Nall, hereby certify pursuant to Rule 13a-14(b) or Rule 15d-14(b) of the Securities Exchange Act of 1934 and 18 U.S.C. Section1350, that, to my knowledge, the Quarterly Report on Form 10-Q of Biocept, Inc. for the period ended September 30, 2015 (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Biocept, Inc. Date: November 9, 2015 /s/ Michael W. Nall Michael W. Nall President and Chief Executive Officer (Principal Executive Officer) This certification accompanies the Report pursuant to Rule 13a-14(b) or Rule 15d-14(b) under the Securities Exchange Act of 1934 and 18 U.S.C. Section1350 and shall not be deemed filed by the Company for purposes of Section18 of the Securities Exchange Act of 1934.
